COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Virginia Sosa v. Auto Club Indemnity Co.

Appellate case numbers:      01-21-00312-CV

Trial court case number:     1161202

Trial court:                 County Civil Court at Law No. 3 of Harris County


       The en banc court has unanimously voted to deny the motion for en banc
reconsideration filed by appellant Virginia Sosa. It is ordered that the motion for en banc
reconsideration is denied.


Judge’s signature:    /s/ April L. Farris
                     Acting for the En Banc Court

En banc court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: December 15, 2022